        Case 1:20-cv-11479-LTS Document 69 Filed 09/15/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                 )
James Koppel,                    )
                                 )
           Plaintiff,            )
                                 )
      v.                         )
                                 )     Civil Action No. 1:20-cv-11479-LTS
William Moses,                   )
                                 )
           Defendant.            )
_______________________________)


                Assented-to Motion to Extend Time for Opposition

      Plaintiff with the assent of the defendant hereby moves to extend the time

for the opposition or other responsive materials to be filed by the defendant in

opposition to a motion for sanctions filed by the defendant on September 7, 2021.

      Plaintiff with the assent of the defendant requests that the time for the filing

of these materials be extended from the scheduled date of September 21 to

September 28. Plaintiff by counsel acknowledges the courtesy of counsel for the

defendant as to this request.
         Case 1:20-cv-11479-LTS Document 69 Filed 09/15/21 Page 2 of 2




                                               Respectfully submitted,

                                               James Koppel,
                                               By his Attorneys,

                                               /s/ Paul G. Boylan
                                               ______________________________
                                               Paul G. Boylan, BBO 052320
                                               Adrianna K. Michalska, BBO 703715
                                               Freeman Mathis & Gary, LLP
                                               60 State Street, Suite 600
                                               Boston, Massachusetts 02109
                                               pboylan@fmglaw.com
                                               amichalska@fmglaw.com
Dated: September 15, 2021                      Tel: (617) 963-5972




                                 Certificate of Service

       I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.


                                               /s/ Paul G. Boylan
Dated: September 15, 2021                      ______________________________
                                               Paul G. Boylan




                                           2
